United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      June 15, 2006
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 05-10664
                                      Summary Calendar



       SEALED APPELLEE,

                                                           Petitioner-Appellee,

                                             versus

       SEALED APPELLANT,

                                                           Respondent-Appellant.



                    Appeal from the United States District Court for
                             the Northern District of Texas
                               (USDC No. 4:05-CV-142)
           _________________________________________________________


Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

       Sealed Appellant appeals the district court’s order placing her in the custody of the

United States Attorney General pursuant to 18 U.S.C. § 4246(d). Reviewing the record

for clear error, we affirm the order of the district court for the following reasons:


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
1.   We find no clear error in the district court’s holding that Sealed Appellant

     is presently suffering from a mental disease and defect as a result of which

     release would create a substantial risk of bodily injury to another person.

     18 U.S.C. § 4246(d).

2.   The ten-page mental health evaluation by the Government’s evaluating

     psychiatrist, the hearing testimony of the Government’s two medical expert

     witnesses and the actions, writings, and testimony of Sealed Appellant

     support this conclusion.

3.   Sealed Appellant presented no medical evidence to contradict the opinions

     of the Government’s experts, having refused to be interviewed and

     examined by the court’s independent mental health expert designated at her

     counsel’s request. While one examining psychiatrist stated that Sealed

     Appellant would likely present little or no risk to others if she received

     appropriate psychiatric medication and treatment, Sealed Appellant has

     consistently refused such mental health care even in a restrictive

     environment. There is no evidence to suggest that, upon release from a

     structured facility, Sealed Appellant would be able and willing to receive

     appropriate treatment and medication, without which the medical experts

     agree she would likely represent a danger to others.

4.   Given the weight of the evidence suggesting that Sealed Appellant suffers

     from a severe mental illness requiring custodial psychiatric care and
            treatment and Sealed Appellant’s failure to present evidence to the contrary,

            the district court did not err in ordering her committed to the custody of the

            Attorney General until she is no longer in need of such care. See United

            States v. Muhammad, 165 F.3d 327, 336 (5th Cir. 1999).

AFFIRMED.